UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6606


TERRY DOUGLAS CAMPBELL,

                Plaintiff - Appellant,

          v.

INGLES MARKET, Ingles Store 92; MICHAEL CHRISTOPHER FOLK;
TRAVIS TODD KING; KENNITH HAMMETT; NATHANIEL MARK RAINEY,

                Defendants – Appellees,

          and

SPTG CO SHERIFFS DEPT; JOHN ALLEN PUTMAN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    Bruce H. Hendricks, District
Judge. (7:13-cv-01701-BHH)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Douglas Campbell, Appellant Pro Se. Amy Miller Snyder,
CLARKSON WALSH TERRELL & COULTER, PA, Greenville, South
Carolina; James Adam Russell, Wilson Scarborough Sheldon,
WILLSON JONES CARTER & BAXLEY, P.A., Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Terry Douglas Campbell appeals the district court’s orders

accepting     the    recommendations         of   the    magistrate      judge     and

denying relief on his 42 U.S.C. § 1983 (2012) complaint and the

court’s     order    affirming     the       magistrate        judge’s   denial    of

Campbell’s motions to compel discovery.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                  Campbell v. Hammett,

No. 7:13-cv-01701-BHH (D.S.C. Feb. 26, 2014; Mar. 30, 2015).                        We

dispense    with     oral   argument     because         the     facts   and     legal

contentions    are    adequately    presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3